EATON VANCE ATLANTA CAPITAL HORIZON GROWTH FUND (formerlyEaton Vance Tax-Managed Mid-Cap Core Fund) Supplement to Prospectus dated March 1, 2011 Eaton Vance Atlanta Capital Horizon Growth Fund, formerly known as Eaton Vance Tax-Managed Mid-Cap Core Fund, is now offered in its own prospectus. July 11, 2011 5226-7/11 TMCOMBPS2 EATON VANCE ATLANTA CAPITAL HORIZON GROWTH FUND (formerlyEaton Vance Tax-Managed Mid-Cap Core Fund) Supplement to Statement of Additional Information dated March 1, 2011 Eaton Vance Atlanta Capital Horizon Growth Fund, formerly known as Eaton Vance Tax-Managed Mid-Cap Core Fund, is now offered in its own Statement of Additional Information. July 11, 2011
